Terminal Disclaimer
The terminal disclaimer filed on March 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,285,607 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bender on March 5, 2021.
Replace the claims as follows:
Claim 1. 	A wearable patch, comprising:
	a base layer; 
	a coversheet disposed above the base layer;
	an electrically conductive layer positioned between the base layer and the coversheet, the electrically conductive layer comprising one or more electrically conductive components comprising one or more electrically conductive pads; 
	a rigid insert positioned between the base layer and the coversheet; and
a plurality of connectors, wherein the connectors are electrically coupled to the electrically conductive layer, wherein the connectors are between the rigid insert and the coversheet, and wherein at least one of the one or more electrically conductive pads is not between the rigid insert and the coversheet.  

Claim 2.	(Cancelled).

Claim 3.	(Cancelled).

Claim 4.	The wearable patch of claim [[2]] 1, wherein the electrically conductive components further comprise one or more electrically conductive pathways and wherein at least a portion of one of the electrically conductive pathways is not between the rigid insert and the coversheet.

Claim 12.	A wearable patch, comprising:
	a base layer; 
	an intermediate layer comprising an adhesive positioned over the base layer;
	a rigid insert positioned over the intermediate layer;
	an adhesive layer positioned over the rigid insert, wherein the adhesive layer has the same shape as the rigid insert; 
	an electrically conductive layer positioned over the adhesive layer, the electrically conductive layer comprising one or more electrically conductive components comprising one or more electrically conductive pads; 
a coversheet positioned over the electrically conductive layer; and
a plurality of connectors, wherein the connectors are electrically coupled to the electrically conductive layer, wherein the connectors are between the rigid insert and the coversheet, and wherein at least one of the one or more electrically conductive pads is not between the rigid insert and the coversheet.

Claim 13.	The wearable patch of claim 12, wherein the electrically conductive components further comprise one or more electrically conductive pathways and wherein at least a portion of one of the electrically conductive pathways is not between the rigid insert and the coversheet.

Claim 20.	A wearable patch, comprising:
	a base layer; 
	an intermediate layer comprising an adhesive positioned over the base layer;
	a rigid insert positioned over the intermediate layer, wherein the rigid insert has a thickness within a range of about 0.3 millimeters to about 1.5 millimeters;
	an adhesive layer positioned over the rigid insert; 
one or more electrically conductive pads and one or more electrically conductive pathways; 
a coversheet positioned over the electrically conductive layer; and
a plurality of connectors, wherein the connectors are electrically coupled to the electrically conductive layer, wherein the connectors are between the rigid insert and the coversheet, and wherein at least one of the one or more electrically conductive pads is not between the rigid insert and the coversheet.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Katra et al. (U.S. PGPub. No. 2011/0270049) discloses a wearable patch (see patch 100 in Fig. 1A), comprising: a base layer (backing 111 in Fig. 1J); a coversheet disposed above the base layer (cover 162, a breathable tape , [0135]); an electrically conductive layer positioned between the base layer and the coversheet (printed circuit board 120) comprising one or more electronic conductive components (electronic components 130); a rigid insert (electronic housing 160) positioned between the base layer and the coversheet. While Katra does disclose one or more conductive pads (electrodes 112A1-112A4) are not between the coversheet and the rigid insert, it fails to disclose said pads are on the electrically conductive layer and a plurality of connectors between the rigid insert and the coversheet. There would be no motivation to modify the printed circuit board and provide the electrodes disposed thereon since it would render the patch inoperable for its intended purpose, the electrodes to be in contact with a user’s skin. 
Mazar et al. (U.S. PGPub. No. 2011/0144470) was also found to be relevant to the claimed invention. Mazar discloses a rigid structure (217 in Fig. 2A) but fails to disclose that the stiffening structure is positioned between the base layer (base layer 202) and the cover sheet (covering layer 203) and the combination of claimed components as required in independent 
As such, independent claims 1, 12 and 20 are allowable. Claims 4-11, 13-19 are allowable by virtue of their dependency on independent claim 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/10/2021